983 A.2d 275 (2009)
294 Conn. 912
STATE of Connecticut
v.
MAKEE R.
No. SC 18494
Supreme Court of Connecticut.
Decided November 17, 2009.
John R. Gulash, Jr., Bridgeport, in support of the petition.
Frederick W. Fawcett, special assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 117 Conn.App. 191, 978 A.2d 549 (2009), is granted, limited to the following issues:
"1. Did the Appellate Court properly conclude that the trial court's preliminary instruction to the jury regarding posttrial sentencing procedures was improper but nonetheless did not affect the fairness of the trial?
"2. Did the Appellate Court properly determine that the trial court's final instructions to the jury regarding the child-victim's credibility did not unfairly bolster the credibility of the victim, nor dilute the state's burden of proof, nor prejudice the defendant?"
KATZ and VERTEFEUILLE, Js., did not participate in the consideration of or decision on this petition.